Citation Nr: 0636671	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a cardiac 
disability, including as secondary to PTSD.  

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for MRSA sepsis, for L2-3 epidural 
abscess/discitis, for right elbow bursitis, for right eye 
blindness, for abscess pockets in the pelvis, for cardiac 
problems, for weakness and numbness of the lower legs and 
right side of body, for tumor of the right chest/breast bone, 
and for tumor of the left buttock/tailbone.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

5.  Entitlement to special monthly pension (SMP) on account 
of being housebound.  

6.  Entitlement to SMP based upon the need for regular aid 
and attendance (A&A). 

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The RO has indicated that the veteran had active military 
service from December 1965 to September 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2001, May 2004, and 
March 2005, in which the RO denied the veteran's claims that 
remain on appeal.  (The Board remanded this case in November 
2005.)

In an April 2006 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
lumbar spine stenosis.  As that claim on appeal has been 
granted, the issue is no longer in appellate status.  

(The decision below addresses the veteran's claim for 
entitlement to SMP based upon the need for regular A&A.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the evidentiary development sought in 
the remand that follows the decision below.)  




FINDINGS OF FACT

The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; he is not a patient in a nursing home because of mental 
or physical incapacity; he is not permanently bedridden or so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.  


CONCLUSION OF LAW

The criteria for an award of SMP based on A&A are not met.  
38 C.F.R. §§ 3.351(a)-(c); 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for 
entitlement to SMP based upon the need for regular A&A has 
been accomplished.  

In this respect, through a March 2005 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  After the notice letter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding an award of an effective 
date has not been provided, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Board does not now have such an 
issue before it.  Consequently, a remand for additional 
notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for 
entitlement to SMP based upon the need for regular A&A on 
appeal.  Here, the RO has obtained identified VA and private 
treatment records, and the veteran was provided a VA 
examination in July 2003 in relation to his claim.  
Otherwise, neither the veteran nor his attorney has alleged 
that there are any outstanding medical records probative of 
the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran seeks SMP based on the need for regular aid and 
attendance.  Increased pension is payable to a veteran by 
virtue of the need for such assistance.  38 C.F.R. § 
3.351(a)(1).  The need for aid and attendance means being 
helpless or nearly so helpless as to require the aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered to be in such need if he:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).  

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  38 C.F.R. § 3.352(a).  

The veteran being "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id. 

The pertinent medical evidence reflects that in a report of 
July 2003 VA examination, the examiner noted and discussed 
the veteran's disabilities.  It was reported that the veteran 
had driven to the examination with a friend, that he had no 
light perception in the right eye, and that he used a cane 
and ambulated somewhat slowly with a slightly antalgic gait 
due to right leg numbness.  In addition, it was noted that 
the veteran could walk one block without assistance, he was 
able to leave his home daily, and he could drive short 
distances and go shopping.  The veteran reported that he 
could protect himself from the hazards and dangers of his 
daily environment, and that he could dress and feed himself 
without difficulty.  The examiner's diagnosis was coronary 
artery disease, sepsis with multiple sequelae, anxiety, and a 
history of hairy cell leukemia, ulcerative colitis, and 
phthisis bulbi of the right eye.  In the examiner's opinion, 
the veteran did not appear to need daily skilled services.  
In this regard, the veteran indicated that his request for 
assistance involved help he needed with heavier household 
chores.  

In a subsequent report of January 2005 VA heart examination, 
the examiner noted the veteran's report of still going about 
his daily activities which included going up and down stairs 
for exercise.  

Here, the Board finds that the veteran fails to meet any of 
the enumerated criteria for SMP based on A&A since he does 
not require the regular aid and attendance of another person.  
In particular, none of the medical evidence demonstrates that 
the veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; nor is 
the veteran in a nursing home.  Furthermore, the Board finds 
that the ability of the veteran to perform his activities of 
daily living, to include feeding and dressing himself, as 
well as handling the wants of nature, can be done without 
aid; and there is otherwise no evidence of incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from the hazards or 
dangers inherent in his daily environment.  Likewise, the 
veteran is not bedridden.  

In summary, the competent evidence does not show impairment 
of a degree from the various disabilities that would require 
another person to assist him in daily self-care tasks.  He is 
able to perform daily maintenance tasks himself and even does 
some limited traveling and shopping without assistance.  He 
also exercises by climbing stairs.  Nothing about his 
capabilities or lack thereof suggest the need for assistance 
except perhaps, as he noted, with heavier chores.  This does 
not qualify the veteran for SMP on account of the need for 
regular A&A.  Therefore, notwithstanding the veteran's 
contentions, under these circumstances, the Board finds that 
criteria for SMP based on the need for regular A&A of another 
person have not been met.  Hence, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to SMP based upon the need for regular aid and 
attendance is denied.


REMAND

With respect to the claims for disability benefits under the 
provisions of 38 U.S.C.A. § 1151; and for service connection 
for hypertension and for a cardiac disability, to include as 
secondary to service-connected PTSD, the Board notes that in 
November 2005, it remanded those claims to the RO to obtain 
additional medical records and to also have the RO consider 
evidence then of record that had not been previously 
considered.  

In particular, the Board requested that the RO consider a 
February 2004 case summary and opinion from a Eugene C. 
Oliveto, M.D., which had been submitted in support of the 
veteran's claim for disability benefits under the provisions 
of 38 U.S.C.A. § 1151.  Likewise, the Board requested that 
the RO consider medical records from the Nebraska Heart 
Institute.  A review of the most recent consideration of the 
veteran's above-noted claims in May 2006 , still do not 
reflect that the RO has considered either Dr. Oliveto's 
February 2004 case summary and opinion or the medical records 
from the Nebraska Heart Institute.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Therefore, the RO should again adjudicate the claims for 
disability benefits under the provisions of 38 U.S.C.A. § 
1151; as well as those claims for service connection for 
hypertension and for a cardiac disability, both claimed as 
secondary to service-connected PTSD, in light of Dr. 
Oliveto's February 2004 case summary and opinion as well as 
those treatment records from the Nebraska Heart Institute.  

Likewise, during the course of the veteran's appeal the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997, were 
amended.  The new regulation was codified as amended at 
38 C.F.R. § 3.361.  The regulation largely mirrors the 
provisions of 38 U.S.C.A. § 1151.  In light of the current 
remand, the RO should consider the veteran's claim under 
38 U.S.C.A. § 1151 in the context of 38 C.F.R. § 3.361.  The 
veteran should also be provided with notice of the 
regulation.  

Additionally, with respect to the claim for disability 
benefits under 38 U.S.C.A. § 1151, the Board notes that Dr. 
Oliveto's opinion appears to reflect that VA was negligent in 
not providing better septic care at the VA Medical Center 
(VAMC) in Omaha, Nebraska, and that such care would have 
prevented the veteran from being infected with methicillin-
resistant staphylococcus aureus (MRSA) bacteria.  However, 
Dr. Oliveto's opinion is not based on a review of the 
veteran's claims file and the relevant Omaha VAMC records 
associated with the veteran's treatment.  In this regard, the 
medical evidence indicates that the veteran developed MRSA 
following a "central line placement" in April 2001 for the 
purpose of administering chemotherapy drugs.  The veteran was 
notified of the MRSA infection on April 20, 2001, and 
strongly advised to come into the Omaha VAMC for treatment.  
He was also notified that the MRSA infection could be life 
threatening.  Review of the relevant clinical records 
reflects a notation that the veteran refused to report to the 
hospital for treatment.  Thereafter, a May 1, 2001, discharge 
summary from BryanLGH Medical Center, reflects that the 
veteran had reported to the "clinic" for a routine visit.  
The summary notes the veteran's report of feeling ill, having 
problems with the vision in his right eye, and his skin was 
turning yellow.  

In this case, the Board notes that under 38 C.F.R. 
§ 3.361(c)(3), additional disability caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  Furthermore, a November 2001 VA medical opinion 
reflects a physician's review of the claims file and a 
finding of no evidence of lack of skill, error in judgment, 
carelessness, or negligence on the part of VA in treating the 
veteran.  While not directly addressing whether the proximate 
cause of the veteran's additional disability, which has been 
identified as the MRSA infection, was an event not reasonably 
foreseeable, the physician did note in his report that when 
patients are informed of invasive procedures, complications 
are reviewed prior to the procedure being performed.  

The Board thus believes, upon further review of the record, 
that an additional medical opinion would be helpful in 
deciding the veteran's claim for disability benefits under 
38 U.S.C.A. § 1151.  In this regard, the veteran's claims 
file should be made available to a medical doctor for review.  
The physician should consider Dr. Oliveto's medical opinion, 
and following a review of the other pertinent medical 
evidence of record, opine as to whether the veteran was 
infected with the MRSA bacteria as a result of VA treatment 
(e.g., due to central line placement); and whether there was 
a lack of proper skill, error in judgment, carelessness, 
negligence, on the part of VA in treating the veteran, or 
whether the additional disability was due to an event not 
reasonably foreseeable.  The physician should also opine as 
to whether the veteran's refusal of treatment for more than a 
week after the MRSA infection was identified was the 
proximate cause of sequelae associated with the MRSA 
infection (i.e., endocarditis, sepsis, right eye problems, 
abscesses in the pelvis, discitis, and elbow bursitis).  
38 U.S.C.A. § 5103A(d).  

Furthermore, a review of the record does not reflect any 
written informed consent by the veteran with regard to the 
April 2001 central line placement procedure.  See 38 C.F.R. 
§ 17.32 (2006).  Thus, it would appear that there may be 
pertinent VA treatment records not associated with the claims 
file that pertain to the veteran's claim on appeal.  As such, 
the RO should attempt to obtain from the Omaha VAMC any 
"informed consent" form signed by the veteran, if such a 
form exists, associated with the April 2001 central line 
placement procedure and associate it with the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that because any grant of service 
connection for hypertension, for a cardiac disability, and 
for entitlement to benefits under 38 U.S.C.A. § 1151 could 
affect the veteran's claim for a TDIU or for SMP based on 
account of being housebound, the Board finds that those noted 
claims are inextricably intertwined with the claims for a 
TDIU and for SMP based on account of being housebound.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Hence, it follows that, any Board action on 
the TDIU claim or the claim for SMP on account of being 
housebound, would, at this juncture, be premature.  

In this regard, the RO should rate all nonservice-connected 
disabilities associated with the veteran's pension award, and 
subsequently adjudicate whether the veteran is entitled to 
SMP on account of being housebound.  This includes 
consideration of whether the veteran has a single permanent 
disability rated 100 percent disabling and has additional 
disability or disabilities rated at 60 percent or more.  See 
38 C.F.R. § 3.351(d) (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should obtain from the Omaha 
VAMC any available informed consent 
form associated with the veteran's 
April 2001 central line placement 
procedure.  

3.  After securing any additional 
records, the RO should forward the 
veteran's claims file to a VA physician 
with expertise in infections such as 
occurred in this case.  That physician 
should review the veteran's claims file 
(with particular attention given to 
treatment records from the Omaha VAMC 
dated in April 2001 and May 2001, a 
report of November 2001 VA medical 
opinion, and a February 2004 case 
summary/opinion from Dr. Oliveto, and 
the evidence (if any) added to the 
claims file).  The physician should 
then provide a medical opinion.  In 
that opinion the physician should 
answer the following questions:

(a) Was the veteran infected with MRSA 
bacteria as a result of VA treatment, 
in particular, central line placement 
for the administration of chemotherapy 
drugs?  

(b) Was the veteran's refusal of 
treatment for the MRSA bacteria 
beginning on April 20, 2001, until he 
sought treatment on May 1, 2001, the 
proximate cause of subsequent 
disability associated with his MRSA 
infection?

(c) Was there a lack of proper skill, 
error in judgment, carelessness, or 
negligence on the part of VA in 
treating the veteran at the Omaha VAMC, 
or was the veteran's MRSA infection an 
event not reasonably foreseeable?  

An explanation should be provided for the 
physician's conclusions.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
medical evidence and legal authority (to 
include consideration of 38 C.F.R. 
§ 3.361 (2006)).  In particular, the RO 
should conduct a de novo review of the 
veteran's claims, to include 
consideration of Dr. Oliveto's February 
2004 case summary and opinion, as well as 
medical records from the Nebraska Heart 
Institute.  It should also rate all 
nonservice-connected disabilities 
associated with the veteran's award of 
pension and consider the veteran's claim 
for SMP on account of being housebound 
under 38 C.F.R. § 3.351(d).  

5.  If any benefit sought is not granted, 
the veteran and his attorney should be 
furnished with a supplemental statement 
of the case (which must include the 
provisions of 38 C.F.R. § 3.361 (2006) if 
the § 1151 claim is denied) and afforded 
an opportunity to respond before the 
claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


